FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:
On line 2 of the claim “any of” should be deleted as it was not removed from the amendment and the claim now reads “according to any of claim 1” – and should simply state “according to claim 1”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis (US Publication 2017/0138991, previously cited) in view of Oba et al. (6343498 – newly cited reference).
In regard to claims 1, 2, and 7, Curtis discloses a field device (abstract, system of figure 1 – element 100, power source/load combo) comprising: 
a monitoring device for grounding and/or shield connections (figure 1, ground monitor apparatus – element 102, at least paragraphs 37 and 38), wherein the monitoring device is arranged in the field device (the monitoring device 102 is part of the overall field device which is the load/power source combo – element 100 in figure 1) and is connected to a power supply of the field device (see figure 1, ground monitoring apparatus has at least one connection to each of the live, neutral, and ground lines of the three phase power supply; see also figure 2 injection module shows the connection to the power supply lines), and has an activation arrangement for activating a monitoring current at least upon startup (paragraph 41, and figure 2 injection module 204 see also paragraphs 50-52; this is a ground fault detection system which is known to be activated as the power source and load are connected to detect any dangerous conditions) and at least one current detection device downstream of the activation arrangement to measure the current (ground current sensor figures 1 and 2 element 124), wherein each of the at least one current detection device is connected to one component of the field device to be grounded and/or shielded (see figures 1 and 2, element 124, the one current detection device, is connected to the grounding conductor - 118 of the field device and load), and generates a warning message if the current reading is too low (paragraph 57, if the current is below a threshold a trip, broadly a warning signal, happens).
Curtis lacks specifically [claims 1 and 7] wherein a field device is for measuring one or more of fill levels, limit levels, and pressure levels and [claim 2] wherein the at least one component is a measuring electronic circuit and/or a housing and/or a fastening arrangement.
Oba et al. discloses a field device that that has ground fault detection functionality, wherein the field device is able to detect a pressure level (abstract, pressure sensor which is shown in figure 1 includes a sensor part 20 and control part 10 – col 3 lines 39-58), wherein the fault detection (see figure 1 element 13) is part of the pressure sensor (pressure sensor is figure 1 – described in col 4 lines 39-58), such that the pressure sensing element – part 20 is at least the one component to be grounded and is connected with the grounded conductor which is to be tested (abstract – see figure 1 pressure sensing part 20 is connected to the ground line which has a connection to the fault detection element 13 through the resistor Ra, noting that the switch 12 could broadly be “a fastening arrangement” which is also connected to the ground wire through Ra).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Curtis to include wherein the field device can detect a physical quantity, such as pressure and the component be the measuring electronic circuit (for measuring the pressure) as taught by Oba et al. in order to increase the functionality of the device so a user would be able to detect other physical attributes, such that the detection device will have a diagnostic device for proper connections, increasing the safety of the overall system.
	In regard to claim 4, Curtis discloses wherein the monitoring device is connected to a computer (see paragraph 26-30 about the system being partially hardware and partially software which could allow the monitoring component to be connected to a processing unit (computer)).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis (US Publication 2017/0138991 – previously cited) in view of Oba et al. (6343498 – newly cited reference) as applied to claim 1 above, and further in view of Kinsella (US Publication 2017/0350942 – previously cited).
In regard to claim 5, Curtis as modified lacks specifically stating wherein the monitoring device is connected to a display unit.
Kinsella discloses in a ground fault detection device wherein a display is connected within the system and thus to the current sensing device which would be able to output measured test current and also other auditory or visual notifications (see paragraph 66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Curtis as modified to include a display connected to the current detector as taught by Kinsella in order for a user to know specifically the value of the current that caused the ground fault protection to trigger.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis (US Publication 2017/0138991 – previously cited) in view of Oba et al. (6343498 – newly cited reference) as applied to claim 1 above, and further in view of Deaver, Sr. et al. (US Publication 2010/0007354, herein referenced as Deaver – previously cited).
In regard to claim 6, Curtis as modified lacks specifically wherein the monitoring device comprises memory for storing a value of the monitored currents.
	Deaver discloses wherein a current detector for power lines includes a memory (paragraph 66).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Curtis as modified to include wherein the current sensor has a memory as taught by Deaver in order to be able to store current data (paragraph 66), which could then be retrieved by a user or technician for monitoring how the system is functioning.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis (US Publication 2017/0138991 – previously cited) in view of Oba et al. (6343498 – newly cited reference) as applied to claim 1 above, and further in view of Kalberer et al. (US Publication 2015/0168475 – previously cited).
In regard to claim 8, Curtis as modified lacks specifically wherein the activation arrangement performs the monitoring process cyclically after startup.
Kalberer et al. discloses wherein a monitoring device that monitors the safety of a system of supply lines monitors the current on the lines cyclically while both are powered on (paragraph 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Curtis as modified to include wherein the monitoring device provides activation currents cyclically as taught by Kalberer et al. in order to have timed intervals for the evaluation of the currents, so as to detect in a recurring pattern, but not necessarily continuously which would increase the lifetime and accuracy of the elements involved in testing.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis (US Publication 2017/0138991 – previously cited), Oba et al. (6343498 – newly cited reference), and Kalberer et al. (US Publication 2015/0168475 – previously cited), as applied to claim 8 above and further in view of Barker et al. (US Publication 2016/0372912 previously cited).
In regard to claim 9, Curtis discloses wherein currents measured during the monitoring process are stored in that the currents measured during subsequent monitoring process are compared to the stored current (see abstract, AC threshold module 208 and paragraphs 56-57, while it does not say that the AC threshold value would be detected by this specific monitoring apparatus, it would clearly have been at least detected by a similar monitoring apparatus for a corresponding system so as to know what values of current should be correct for the ground line, and this threshold value is in memory so as to be compared to the current values).
Curtis as modified lacks specifically wherein a warning message is generated if the measuring currents deviate from the stored currents by more than 10%.
Barker et al. discloses wherein a ground fault is detected when the current value is about 10% deviation from the threshold value (claim 14), which would be related to when the circuit breaker is opened and thus the warning message causes the breaker to open (paragraph 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Curtis as modified to include that the deviation would be about 10% as taught by Barker et al., which would be analyzed by a technician to decide a what deviation point is dangerous and needs to generate the warning message that opens the breaker, so as to avoid any dangerous conditions.

Response to Arguments
Applicant's arguments filed on May 30, 2022 have been fully considered but they are not persuasive.  Applicant argues that claim 1 now provides where each component to be grounded or shielded is monitored separately.  But Curtis discloses only one monitoring current detection device that is connected to one component of the device to be grounded or shielded (see figures 1 and 2, element 124, the one current detection device, is connected to the grounding conductor - 118 of the field device and load).  Because the claim language still states “at least one current detection device” only one is needed by the prior art, even though the claim further states “each current detection device”.  Because if at least one is “one”, then each of them would be referencing only the one that is present.  Therefore, the single monitoring device of Curtis still reads on this “at least one” claim language.  Further, it is noted that the new reference to Oba et al. also only has one grounding line to test for ground faults (see figure 1 of Oba et al. and abstract).  
Applicant is correct that the test current is injected on the power ‘side’, but the power side is still part of the overall field device/system of Curtis which is the power supply and load together creating the field device/system, thus even if it is on the power side it is still ‘arranged in the field device’ because the field device is the full system disclosed by Curtis (note that the claims include stating “a power supply of the field device” – so even in the claimed invention the power supply is part of the overall system).  Similarly in the new reference to Oba et al., the full system is the field device (shown in figure 1) and the monitoring device (figure 1, element 13) is also arranged inside the field device (shown in figure 1).
It is noted that the “electronic measurement system” variant in claim 2 is not taught by Curtis (which was argued and is correct), nor is the “measuring one or more of fill levels, limit levels, and pressure levels” limitation of claim 1, that is where the new reference to Oba et al. comes in as seen in the new rejection above.
No dependent claim was separately argued (with the exception of amended claim 2, which has been addressed above and new are is used to reject that claim), and, thus, they remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (the amendment to claims 1 and 2 required new art to be found – Oba et al. as seen in the new rejection above).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/           Primary Examiner, Art Unit 2896